Exhibit 10.4
VOTING AGREEMENT
THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of December
23, 2011 by and among Perfumania Holdings, Inc., a Florida corporation
(“Parent”) and the undersigned stockholders (each a “Stockholder” and
collectively, the “Stockholders”) of Parlux Fragrances, Inc., a Delaware
corporation (the “Company”).
RECITALS
A.    Concurrently with the execution of this Agreement, Parent, PFI Merger
Corp., a Delaware corporation and wholly-owned subsidiary of Parent (“Merger
Sub”), and the Company are entering into an Agreement and Plan of Merger of even
date herewith (as it may be amended from time to time, the “Merger Agreement”),
pursuant to which, among other things, (i) the Company will merge with an into
Merger Sub (the “Merger”) and (ii) except as otherwise provided in the Merger
Agreement, each outstanding share of the common stock of the Company, $.01 par
value per share (the “Company Common Stock”) will be converted into the right to
receive the consideration set forth in the Merger Agreement.
B.    As of the date hereof, each Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of such number of shares of Company Common Stock and options to
purchase such number of shares of Company Common Stock as is indicated on the
signature page of this Agreement and Schedule I.
C.    As a condition and inducement to Parent and Company to enter into the
Merger Agreement, the Stockholders (in the Stockholders’ capacity as such) are
hereby agreeing to vote the Shares as described herein and to take such other
actions as provided for herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound, the parties hereto agree as follows:
1.Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:
(a)    “Expiration Date” shall mean the earliest to occur of (i) such date and
time as the Merger Agreement shall have been terminated pursuant to Article 7
thereof, (ii) such date and time as the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement or (iii) a
Change of Recommendation.
(b)    “Shares” shall mean (i) all securities of the Company (including all
shares of Company Common Stock and, to the extent transferable by their terms,
all options, warrants and other rights to acquire shares of Company Common
Stock) owned by any of the Stockholders as of the date hereof, and (ii) all
additional securities of the Company (including all additional shares

--------------------------------------------------------------------------------

of Company Common Stock and, to the extent transferable by their terms, all
additional options, warrants and other rights to acquire shares of Company
Common Stock) of which the Stockholders acquire ownership during the period from
the date of this Agreement through the Expiration Date (including by way of
stock dividend or distribution, split-up, recapitalization, combination,
exchange of shares and the like).
(c)    “Transfer”. A Person shall be deemed to have effected a “Transfer” of a
Share if such person directly or indirectly (i) sells, pledges, encumbers,
assigns, grants an option with respect to, transfers or disposes of such Share
or any interest in such Share, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer of or disposition of such Share or any interest
therein.
2.    Transfer of Shares. Except as expressly permitted by this Agreement, until
the Expiration Date, no Stockholder shall directly or indirectly: (i) cause or
permit any Transfer of any of the Shares of which such Stockholder is the
beneficial owner (x) unless each Person to which any of such Shares, or any
interest in any of such Shares, is or may be transferred shall have:
(A) executed a counterpart of this Agreement and a proxy in substantially the
form attached hereto as Exhibit A and (B) agreed in writing to hold such Shares
(or interest in such Shares) subject to all of the terms and provisions of this
Agreement or (y) except by will or by operation of law, in which case this
Agreement will bind the transferee; (ii) grant any proxies or powers of
attorney, other than consistently with the terms of Section 3, or deposit any
Shares into a voting trust or enter into a voting agreement with respect to any
Shares; or (iii) take any action that would make any representation or warranty
of such Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Stockholder from performing any of such
Stockholder's obligations under this Agreement.
3.    Agreement to Vote Shares; Election.
(a)    Until the Expiration Date, each Stockholder agrees that, at every meeting
of the stockholders of the Company called, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of Company, such Stockholder (in such Stockholder’s capacity as
such) shall, or shall cause the holder of record on any applicable record date
to, vote the Shares:
(i)    in favor of the adoption of the Merger Agreement (as it may be amended
from time to time), and in favor of each of the other actions contemplated by
the Merger Agreement;
(ii)    against approval of any proposal made in opposition to, or in
competition with, the Merger or any other transactions contemplated by the
Merger Agreement; and
(iii)    against any of the following actions (other than those actions that
relate to the Merger and any other transactions contemplated by the Merger
Agreement): (A) any merger, consolidation, business combination, sale of assets,
or reorganization of the Company or any subsidiary of the Company, (B) any sale,
lease or transfer of any significant part of the assets

--------------------------------------------------------------------------------

of the Company or any subsidiary of the Company, (C) any reorganization,
recapitalization, dissolution, liquidation or winding up of the Company or any
subsidiary of the Company, (D) any material change in the capitalization of the
Company or any subsidiary of the Company, or the corporate structure of the
Company or any subsidiary of the Company, or (E) any other action that is
intended, or could reasonably be expected to, impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any other transactions
contemplated by the Merger Agreement.
(b)    In the event that a meeting of the stockholders of the Company is held,
each Stockholder shall, or shall cause the holder of record of the Shares on any
applicable record date to, appear at such meeting or otherwise cause the Shares
to be counted as present thereat for purposes of establishing a quorum.
(c)    No Stockholder shall enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.
(d)    Each Stockholder shall make a proper election to receive the Per Share
Stock Election Consideration for all of such Stockholder’s shares of Company
Common Stock on a properly completed Election Form in accordance with the
provisions set forth in the Merger Agreement and the Election Form provided to
the Stockholder and shall not revoke or change such Election Form.
(e)    Except as expressly set forth in this Section 3, each Stockholder shall
retain at all times the right to vote such Stockholder’s Shares in such
Stockholder’s sole discretion and without any other limitation on matters that
are at any time or from time to time presented for consideration to the
Company’s stockholders.
(f)    Notwithstanding anything in this Section 3 to the contrary, nothing
contained herein shall in any way be deemed to limit, reduce, vitiate, waive or
adversely affect the rights of Stockholders or Affiliates of the Stockholders
pursuant to that certain letter agreement of even date here with, by and among
Parent, the Company, Artistic Brands Development, LLC and Rene Garcia.


4.    Agreement Not to Tender. Until the Expiration Date, no Stockholder shall
tender the Shares into any exchange or tender offer commenced by a third party
other than Parent, Merger Sub or any other subsidiary of Parent.
5.    Agreement Not to Exercise Appraisal Rights. Until the Expiration Date, the
Stockholders hereby waive and agree not to exercise or assert any rights
(including, without limitation, under Section 262 of the Delaware General
Corporation Law) to demand appraisal of any Shares that may arise with respect
to the Merger.
6.    Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall (or require the Stockholders to
attempt to) limit or restrict any designee of any Stockholder who is a director
or officer of the Company from acting in such capacity or voting in such
person’s sole discretion on any matter (it being understood that this Agreement
shall apply to each Stockholder solely in such Stockholder’s capacity as a
stockholder of the Company).

--------------------------------------------------------------------------------

7.    No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Shares. All rights, ownership and economic benefits of
and relating to the Shares shall remain vested in and belong to the
Stockholders, and Parent shall not have any authority to direct the Stockholders
in the voting of any of the Shares, except as otherwise provided herein.
8.    Representations and Warranties of the Stockholder. Each Stockholder hereby
represents and warrants to Parent and Company as follows:
(a)    Power; Binding Agreement. Such Stockholder has full power and authority
to execute and deliver this Agreement, to perform the Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby. The execution,
delivery and performance by such Stockholder of this Agreement, the performance
by each Stockholder of its obligations hereunder and the consummation by such
Stockholder of the transactions contemplated hereby have been duly and validly
authorized by such Stockholder and no other actions or proceedings on the part
of such Stockholder is necessary to authorize the execution and delivery by it,
him or her of this Agreement, the performance by such Stockholder of its, his or
her obligations hereunder or the consummation by such Stockholder of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Stockholder and constitutes the valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms.
(b)    No Conflicts. Except as set forth in the Merger Agreement, no filing
with, and no permit, authorization, consent, or approval of, any Governmental
Entity is necessary for the execution by the Stockholder of this Agreement, the
performance by the Stockholder of such Stockholder’s obligations hereunder and
the consummation by the Stockholder of the transactions contemplated hereby.
None of the execution and delivery by the Stockholder of this Agreement, the
performance by the Stockholder of such Stockholder’s obligations hereunder or
the consummation by the Stockholder of the transactions contemplated hereby will
(i) result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, material modification or acceleration) under any of
the terms, conditions or provisions of any note, loan agreement, bond, mortgage,
indenture, license, contract, commitment, arrangement, understanding, agreement,
or other instrument or obligation of any kind to which such Stockholder is a
party or by which the Stockholder or any of the Stockholder’s properties or
assets may be bound, or (ii) violate any order, writ, injunction, decree,
judgment, order, statute, rule, or regulation applicable to the Stockholder or
any of the Stockholder’s properties or assets.
(c)    Absence of Litigation. As of the date hereof, there is no suit, action,
investigation or proceeding pending or, to the knowledge of such Stockholder,
threatened against or affecting the Stockholder that could reasonably be
expected to materially impair the ability of the Stockholder to perform its, his
or her obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.
(d)    Ownership of Shares. Such Stockholder (i) is the beneficial owner of, and
has good and valid title to, the shares of Company Common Stock indicated on the
signature page of this Agreement, all of which are free and clear of any Liens
(except any Liens arising under

--------------------------------------------------------------------------------

securities laws or arising hereunder), (ii) is the owner of options that are
exercisable for the number of shares of Company Common Stock indicated on the
signature page of this Agreement, all of which options and shares of Company
Common Stock issuable upon the exercise of such options are free and clear of
any Liens (except any Liens arising under securities laws or arising hereunder),
and (iii) does not own, beneficially or otherwise, any securities of the Company
other than the shares of Company Common Stock, options to purchase shares of
Company Common Stock, and shares of Company Common Stock issuable upon the
exercise of such options indicated on the signature page of this Agreement.
(e)    Voting Power. Except as noted on Schedule I attached hereto, such
Stockholder has and will have sole voting power, sole power of disposition, sole
power to issue instructions with respect to the matters set forth herein, and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of such Stockholder’s Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement. Except as noted on Schedule I,
there are no proxies, voting trusts or understandings to or by which such
Stockholder is a party or bound or that expressly requires that any of such
Stockholder’s Shares be voted in a specific manner other than as provided in
this Agreement or that provide for any right on the part of any other person
other than such Stockholder to vote such Shares. Notwithstanding anything in
this Agreement to the contrary, nothing herein shall require the Stockholder to
exercise any option to purchase shares of Company Common Stock.
(f)    Information. None of the information relating to the Stockholder provided
in writing by or on behalf of the Stockholder for inclusion in documents filed
by Parent with the Securities and Exchange Commission (the “SEC”) will, at the
respective times such information is sent or given to Parent or the Company,
contain any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Stockholder agrees to promptly notify Parent of any required
corrections with respect to any such information.
(g)    No Finder’s Fees. No broker, investment banker, financial advisor or
other person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with the transactions contemplated by
the Merger Agreement or this Agreement based upon arrangements made by or on
behalf of such Stockholder.
(h)    Reliance by Parent and Company. Such Stockholder understands and
acknowledges that both Parent and Company are entering into the Merger Agreement
in reliance upon the Stockholder’s execution and delivery of this Agreement.
9.    Representations and Warranties of Parent. Parent represents and warrants
to the Stockholders as follows:
(a)    Power; Binding Agreement. Parent has full power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and, subject to
receipt of Parent Shareholder Approval, to consummate the transactions
contemplated hereby. The execution, delivery and performance by Parent of this
Agreement, the performance of its obligations hereunder and the consummation by
Parent of the transactions contemplated hereby have been duly and validly

--------------------------------------------------------------------------------

authorized by Parent and no other actions or proceedings on its part is
necessary to authorize the execution and delivery of this Agreement, or, subject
to receipt of Parent Shareholder Approval, the performance of its obligations
hereunder and the consummation by Parent of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Parent and
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms.
(b)    No Conflicts. Except as set forth in the Merger Agreement, no filing
with, and no permit, authorization, consent, or approval of, any Governmental
Entity is necessary for the execution by Parent of this Agreement, the
performance by Parent of its obligations hereunder and the consummation by
Parent of the transactions contemplated hereby. None of the execution and
delivery by Parent of this Agreement, the performance of its obligations
hereunder or the consummation by Parent of the transactions contemplated hereby
will (i) result in a violation or breach of, or constitute (with or without
notice or lapse of time or both) a default (or give rise to any third party
right of termination, cancellation, material modification or acceleration) under
any of the terms, conditions or provisions of any note, loan agreement, bond,
mortgage, indenture, license, contract, commitment, arrangement, understanding,
agreement, or other instrument or obligation of any kind to which it is a party
or by which it or any its properties or assets may be bound, or (ii) violate any
order, writ, injunction, decree, judgment, order, statute, rule, or regulation
applicable to it or any of its properties or assets.
10.    Certain Restrictions. No Stockholder shall, directly or indirectly, take
any action that would make any representation or warranty of the Stockholder
contained herein untrue or incorrect.
11.    Disclosure. Subject to reasonable prior notice and approval (which shall
not be unreasonably withheld or delayed), the Stockholders hereby authorize
Parent and Company to publish and disclose each Stockholder’s identity,
ownership of Shares and the nature of each Stockholder’s commitments,
arrangements and understandings under this Agreement in all documents and
schedules filed with the Securities and Exchange Commission and any press
release or other disclosure document that Parent or Company determines to be
necessary or desirable in connection with the Merger and any transactions
related to the Merger.
12.    Further Assurances. Subject to the terms and conditions of this
Agreement, each Stockholder shall use commercially reasonable efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
necessary to fulfill such Stockholder’s obligations under this Agreement.
13.    Legending of Shares. If so requested by Parent, each Stockholder agrees
that the Shares shall bear a legend stating that they are subject to this
Agreement.
14.    Termination. This Agreement shall terminate and shall have no further
force or effect as of the Expiration Date. Notwithstanding the foregoing,
nothing set forth in this Section 14 or elsewhere in this Agreement shall
relieve either party hereto from liability, or otherwise limit the liability of
either party hereto, for any willful breach of this Agreement prior to the
Expiration Date.
15.    Miscellaneous.

--------------------------------------------------------------------------------

(a)    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which will remain in full force and effect. In the
event any Governmental Entity of competent jurisdiction holds any provision of
this Agreement to be null, void or unenforceable, the parties hereto shall
negotiate in good faith and execute and deliver an amendment to this Agreement
in order, as nearly as possible, to effectuate, to the extent permitted by law,
the intent of the parties hereto with respect to such provision.
(b)    Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by any of the parties without the prior written consent of the others.
(c)    Amendments; Waiver. This Agreement may be amended by the parties hereto,
and the terms and conditions hereof may be waived, only by an instrument in
writing signed on behalf of each of the parties hereto, or, in the case of a
waiver, by an instrument signed on behalf of the party waiving compliance.
(d)    Specific Performance; Injunctive Relief. The parties hereto acknowledge
that Parent shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements of the
Stockholders set forth herein. Therefore, it is agreed that, in addition to any
other remedies that may be available to Parent upon any such violation, Parent
shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to Parent at law
or in equity.
(e)    Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, telecopied, sent
by nationally-recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
following address (or at such other address for a party as shall be specified by
like notice):
If to Parent:
Perfumania Holdings, Inc.
35 Sawgrass Drive
Suite 2
Bellport, New York 11713
Attn: Michael W. Katz, Chief Executive Officer and President
Facsimile No.: (631) 866-4231
with a copy to (which shall not constitute notice) to:
Edwards Wildman Palmer LLP
750 Lexington Avenue
New York, New York 10022


--------------------------------------------------------------------------------

Attention: Patricia L. Kantor, Esq.
Facsimile No.: (212) 308-4844
If to the Stockholders:
To the respective addresses and fax numbers shown on the signature pages for
each Stockholder
with copies (which shall not constitute notice) to:
Littman Krooks LLP
655 Third Avenue, 20th Floor
New York, New York 10017
Attention: Mitchell C. Littman, Esq.
Facsimile No.: (212) 490-2990


(f)    No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.
(g)    No Third Party Beneficiaries. This Agreement is not intended to confer
upon any person other than the parties hereto any rights or remedies hereunder.
(h)    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware, without reference to any provision that would require the
application of the laws of another jurisdiction.
(i)    Submission to Jurisdiction. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any
Delaware state or federal court sitting in New Castle County. The parties hereto
hereby (i) submit to the exclusive jurisdiction of any state or federal court
sitting in the New Castle County for the purpose of any action arising out of or
relating to this Agreement brought by any party hereto, and (ii) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, that the venue
of the action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.
(j)    Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

--------------------------------------------------------------------------------

(k)    Entire Agreement. This Agreement contains the entire understanding of the
parties hereto in respect of the subject matter hereof, and supersede all prior
negotiations, agreements and understandings, both written and oral, between the
parties hereto with respect to the subject matter hereof.
(l)    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to give effect to
the original intent of the parties hereto as closely as possible in a mutually
acceptable manner.
(m)    Interpretation.
(i)    Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
As used in this Agreement, the term “affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under the Exchange Act.
(ii)    The article and section headings contained in this Agreement are solely
for the purpose of reference, are not part of the agreement of the parties
hereto and shall not in any way affect the meaning or interpretation of this
Agreement.
(n)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.
(o)    Stockholder Obligations. The obligations of the Stockholders under this
Agreement shall be several and not joint.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized officers to be effective as of the date first
above written.
PERFUMANIA HOLDINGS, INC.
By:
/S/ Michael W. Katz
Name:
Michael W. Katz
Title:
President and Chief Executive Officer










































--------------------------------------------------------------------------------

STOCKHOLDERS:
JM-CO CAPITAL FUND, LLC
 
By: /S/ Jacqueline Marie Garcia
Jacqueline Marie Garcia, Manager
 
Address:
200 S. Biscayne Blvd., Suite 1000
Miami, FL 33131
 
Shares owned of record:
2,718,728 shares of Company Common Stock

JACAVI INVESTMENTS, LLC
 
By: /S/ Jacqueline Marie Garcia
Jacqueline Marie Garcia, Manager
 
Address:
200 S. Biscayne Blvd., Suite 1000
Miami, FL 33131
 
Shares owned of record:
86,779 shares of Company Common Stock












--------------------------------------------------------------------------------

AQUA CAPITAL FUND, LLC
 
By: /S/ Jacqueline Marie Garcia
Jacqueline Marie Garcia, Manager
 
Address:
200 S. Biscayne Blvd., Suite 1000
Miami, FL 33131
 
Shares owned of record:
190,000 shares of Company Common Stock

JACQUELINE MARIE GARCIA 2006 FAMILY TRUST
 
By: /S/ Carolina Marie Garcia
Carolina Marie Garcia, Co-Trustee
 
Address:
200 S. Biscayne Blvd., Suite 1000
Miami, FL 33131
 
Shares owned of record:
810,000 Warrants

CAROLINA MARIE GARCIA 2006 FAMILY TRUST
 
By: /S/ Carolina Marie Garcia
Carolina Marie Garcia, Co-Trustee
 
Address:
200 S. Biscayne Blvd., Suite 1000
Miami, FL 33131
 
Shares owned of record:
810,000 Warrants




--------------------------------------------------------------------------------

IRREVOCABLE TRUST FOR VICTOR GARCIA
 
BY: /S/ Carolina Marie Garcia
Carolina Marie Garcia, Co-Trustee
 
Address:
200 S. Biscayne Blvd., Suite 1000
Miami, FL 33131
 
Shares owned of record:
800 Warrants












--------------------------------------------------------------------------------

SCHEDULE I
EXCEPTIONS


Aqua Capital Fund, LLC (“Aqua Capital”) directly owns 190,000 Shares. Jacavi
Investments, LLC (“Jacavi”), as the Manager of Aqua Capital, may be deemed to be
the beneficial owner of the 190,000 Shares owned by Aqua Capital in addition to
the 86,779 Shares owned by it directly.
Jacqueline Marie Garcia does not directly own any Shares. However, as the
Manager of each of JM-CO Capital Fund, LLC (“JM-CO”), Jacavi and Aqua Capital,
Jacqueline Marie Garcia may be deemed to be the beneficial owner of the
2,995,507 Shares owned in the aggregate by JM-CO, Jacavi and Aqua Capital and
may be deemed to have sole power over the voting and disposition of such Shares
as a result of having the sole power to make voting and disposition decisions on
behalf of JM-CO, Jacavi and Aqua Capital with respect to such Shares.
Carolina Marie Garcia does not directly own any Shares. However, as a Co-Trustee
of each of the Jacqueline Marie Garcia 2006 Family Trust (the “JMG Trust”), the
Carolina Marie Garcia 2006 Family Trust (the “CMG Trust”) and the Irrevocable
Trust For Victor Garcia (the “VG Trust”), Carolina Marie Garcia may be deemed to
be the beneficial owner of the 2,430,000 Shares underlying the warrants
(1,215,000 of which are currently exercisable) held in the aggregate by the JMG
Trust, the CMG Trust and the VG Trust and may be deemed to have sole power over
the voting and disposition of such Shares as a result of having the sole power
to make voting and disposition decisions on behalf of the JMG Trust, the CMG
Trust and the VG Trust.







--------------------------------------------------------------------------------

EXHIBIT A
IRREVOCABLE PROXY
The undersigned stockholder (the “Stockholder”) of Parlux Fragrances, Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints [______________] and [_____________] of Perfumania
Holdings, Inc. (“Parent”), and each of them, as the sole and exclusive attorneys
and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to all of the
shares of capital stock of the Company that now are or hereafter may be
beneficially owned by the undersigned, and any and all other shares or
securities of the Company issued or issuable in respect thereof on or after the
date hereof (collectively, the “Shares”) in accordance with the terms of this
Irrevocable Proxy until the Expiration Date (as defined below). Upon the
undersigned’s execution of this Irrevocable Proxy, any and all prior proxies
given by the undersigned with respect to any Shares are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Shares until after the Expiration Date.
This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and among Parent and the undersigned
stockholder, and is granted in consideration of Parent entering into that
certain Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), among Parent, Merger Sub, a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company. The Merger Agreement
provides for, among other things, (i) the Company will merge with an into Merger
Sub (the “Merger”) and (ii) except as otherwise provide in the Merger Agreement,
each outstanding share of the common stock of the Company, $.01 par value per
share (the “Company Common Stock”) will be converted into the right to receive
the consideration set forth in the Merger Agreement.
As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been terminated
pursuant to Article 7 thereof, (ii) such date and time as the Merger shall
become effective in accordance with the terms and provisions of the Merger
Agreement or (iii) a Change of Recommendation (as defined in the Merger
Agreement).
The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting: (i) in favor of the adoption of the Merger Agreement, and in favor of
each of the other actions contemplated by the Merger Agreement; (ii) against
approval of any proposal made in opposition to, or in competition with, the
Merger or any other transactions contemplated by the Merger Agreement; and
(iii) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, sale of assets, or
reorganization of the Company or any subsidiary of the Company, (B) any sale,

--------------------------------------------------------------------------------

lease or transfer of any significant part of the assets of the Company or any
subsidiary of the Company, (C) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company or any subsidiary of the
Company, (D) any material change in the capitalization of the Company or any
subsidiary of the Company, or the corporate structure of the Company or any
subsidiary of the Company, or (E) any other action that is intended, or could
reasonably be expected to, impede, interfere with, delay, postpone, discourage
or adversely affect the Merger or any other transactions contemplated by the
Merger Agreement.
The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The undersigned stockholder may vote the Shares on all other
matters.
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.
This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.
This Irrevocable Proxy shall be governed by the laws of the State of Delaware,
without reference to rules of conflicts of law.
All actions and proceedings arising out of or relating to this Irrevocable Proxy
shall be heard and determined exclusively in any Delaware state or federal court
sitting in New Castle County. The parties hereto hereby (i) submit to the
exclusive jurisdiction of any state or federal court sitting in the New Castle
County for the purpose of any action arising out of or relating to this
Irrevocable Proxy brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, that the venue
of the action is improper, or that this Irrevocable Proxy or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.
PARLUX FRAGRANCES, INC.
 
SHAREHOLDER:
By: ___________________
 
Name: ________________
Name: _________________
 
 
Title: __________________
 
 



*****IRREVOCABLE PROXY ****







